Citation Nr: 1826280	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-36 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder?

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and dysthymia.   


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

In February 2018, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This appeal is REMANDED, in part, to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In an August 2005 rating decision VA declined to reopen the issue of entitlement to service connection for posttraumatic stress disorder.  The Veteran neither appealed that decision nor submitted new and material evidence within the one year appeal period.

2. Additional evidence received since the August 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

An August 2005 rating decision denying entitlement to service connection for posttraumatic stress disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veterans claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

New and Material Evidence 

The Veteran is seeking to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The United States Court of Appeals for Veterans Claims interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In support of her claim to reopen this issue the appellant has submitted evidence which includes an August 2010 statement from the chief of psychiatry at the VA Medical Center in Phoenix, Arizona.  In that opinion the physician opined that it was far more likely that the Veteran's military sexual trauma, to include sexual harassment, caused her dysthymia and posttraumatic stress disorder.  Given that the threshold for new and material evidence is low, and given that evidence submitted in support of a claim to reopen must be presumed credible, Justus v. Principi, 3 Vet. App. 510, 513 (1992), the Board finds that new and material evidence has been submitted.  

The claim is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for posttraumatic stress disorder is reopened.



REMAND

With respect to claims of entitlement to service connection for posttraumatic stress disorder based on personal assault, the United States Court of Appeals for Veterans Claims (Court) in Patton v. West, 12 Vet. App. 272 (1999) held that special consideration must be given to such claims. In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address posttraumatic stress disorder claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99   (1998). Specifically, particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities." VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)).

In this case, the appellant's service treatment records indicate that she was found to have a preexisting schizoid personality disorder, and as a result she was separated from active duty.  The evidence discussed above, however, suggests that the claimant is suffering from both posttraumatic stress disorder and dysthymia due to an alleged inservice sexual assault.  Given this evidence, as well as the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds further development to be in order.

In remanding this case the Board notes with concern that in a prior August 2002 Board decision the appellant was noted to refuse to fully cooperate with the development of her claim.  The appellant must understand that the duty to assist is not a one-way street.  She cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate. Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Accordingly, the appellant is strongly encouraged to cooperate in the development outlined below.

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the National Personnel Records Center and request a copy of the appellant's complete service personnel record.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The appellant must be requested to provide the names and addresses of all mental health care professionals who have treated her for any psychiatric illness since her separation from active duty.  Thereafter, the RO must make two attempts to obtain any identified private records that are not already of record, unless the first attempt demonstrates that further attempts would be futile.   If private records are identified, but not obtained, the RO must notify the appellant of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, the RO should schedule the appellant for a VA examination to be conducted by a psychiatrist and a psychologist.  These examiners are to review the appellant's VBMS file as well as any records in Legacy VA.  They are to conduct all appropriate examinations and tests in order to address the following questions in a jointly prepared opinion:

What acquired psychiatric disorders have been diagnosed since November 2008?

For each diagnosed acquired psychiatric disorder, to include posttraumatic stress disorder and dysthymia, address whether it is at least as likely as not that the disorder is related to the appellant's military service?

Is it at least as likely as not that the appellant's inservice psychiatric symptoms were the prodromal signs of any currently diagnosed acquired psychiatric disorder?

Is it clear an unmistakable that an acquired psychiatric disorder existed before the appellant entered active duty?  If so, is it clear and unmistakable that any such disorder was NOT aggravated during her term of active duty service.

A complete, well-reasoned rationale must be provided for any opinion offered.  The examiners must specifically address the opinion provided in August 2010 by the chief of psychiatry at VA Medical Center Phoenix.   If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

5.  The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. The RO must ensure that the examiners documented their consideration of any records contained in the Legacy VA or VBMS databases. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. After undertaking any other development deemed appropriate, the AOJ must readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B  , 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


